Citation Nr: 1456401	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  09-42 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to higher ratings for a left foot disability, rated 0 percent prior to July 31, 2007; 10 percent from July 31, 2007 to May 20, 2008; and 20 percent from May 21, 2008.  

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 20 percent for a right hip disability.

4.  Entitlement to a rating in excess of 20 percent for a right shoulder disability. 

5.  Entitlement to a rating in excess of 10 percent for a right foot disability. 

6.  Entitlement to a rating in excess of 0 percent for a left knee disability.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for a low back disability.

10.  Whether new and material evidence has been received to reopen a claim of service connection for a prostate disability.

11.  Entitlement to an earlier effective date for a temporary total disability rating for hospitalization in excess of 21 days from July 25, 2012.

12.  Entitlement to an effective date earlier than January 20, 2012, for the 10 percent rating for a right foot disability.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1973 to August 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO) which denied a rating in excess of 10 percent for left foot disability.  An October 2009 rating decision granted a higher rating, to 20 percent, for left foot disability, effective May 21, 2008.  The Veteran was scheduled for a Travel Board hearing in October 2014.  An October 2014 statement by the Veteran's representative indicated that the Veteran wished to cancel his hearing.  Thus, the Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d). 

A February 2010 rating decision, in pertinent part, granted service connection for PTSD with an evaluation of 70 percent and denied service connection for headaches.  The Veteran submitted a timely notice of disagreement (NOD) with respect to the PTSD rating and denial of service connection for headaches.  A November 2012 rating decision denied service connection for hypertension, granted a temporary total disability rating for hospitalization in excess of 21 days from July 25, 2012, and granted increases in the disability ratings for a right hip disability, a right shoulder disability, and a right foot disability.  The Veteran submitted a timely notice of disagreement (NOD) with respect to all issues and later clarified that he desired and earlier effective date for his temporary total disability rating and right foot rating.  A March 2013 rating decision granted service connection for a left knee disability rated at 0 percent and denied service connection for a low back disability.  The Veteran submitted a timely notice of disagreement (NOD) with respect to both issues.  An April 2014 rating decision declined to reopen a claim of service connection for a prostate disability.   The Veteran submitted a timely notice of disagreement (NOD) with respect to the issue of reopening the claim.  A statement of the case (SOC) does not appear in the record for any of these aforementioned issues.  38 C.F.R. § 20.201.  Therefore, the Board must remand those matters pending the issuance of a SOC to the Veteran and receipt of a timely Substantive Appeal in response thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased disability rating for his left foot pes planus with calcaneal spur.  On October 2010 VA examination, the examiner noted that the Veteran had undergone surgery in June 2010 for removal of a spur at the Miami VAMC.  Records of this surgery are not associated with the record.  As VA treatment records are constructively of record, complete updated VA treatment records must be secured. 

The record reflects that recent VA correspondence to the Veteran has been returned as undeliverable, to include the April 2014 rating decision declining to reopen a claim of service connection for a prostate disability.  It appears that the street number the RO used in April 2014 correspondence was off by one digit (the returned mail label indicates "no such number.").  See December 2013 VA 21-4138, Statement in Support of Claim, for correct street number.  The Board notes that all correspondence appears to have reached the Veteran's representative (as evidenced by the NOD received in June 2014 and October 2014 hearing withdrawal).  On remand, the AOJ should contact the Veteran's representative to ascertain the Veteran's current address. 

Finally, as explained in the introduction, a February 2010 rating decision granted service connection for PTSD with an evaluation of 70 percent, and denied service connection for headaches.  The Veteran's representative submitted a timely NOD in March 2010 with respect to the initial rating for PTSD and denial of service connection for headaches.  

A November 2012 rating decision granted a temporary total disability rating for hospitalization in excess of 21 days from July 25, 2012, and granted increases in the disability ratings for a right hip disability, a right shoulder disability, a right foot disability, and denied service connection for hypertension.  The Veteran's representative submitted a timely NOD in December 2012 with respect to all issues The Veteran's representative clarified in a September 2014 statement that with respect to the temporary total disability rating, the Veteran was seeking an earlier effective date.  

A March 2013 rating decision granted service connection for a left knee disability rated at 0 percent, and denied service connection for a low back disability.  The Veteran's representative submitted a timely NOD in March 2013 with respect to both issues.  

An April 2014 rating decision declined to reopen a claim of service connection for a prostate disability.  The Veteran's representative submitted a timely NOD which was received in June 2014.  

The Veteran is entitled to a SOC for these matters noted above.  The current lack of SOCs with respect to the claims is a procedural defect requiring remand.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain completed updated (to the present) records of any VA evaluations or treatment the Veteran has received for his left foot disability, to include a June 2010 surgery for removal of a spur.

2.  Verify/correct the Veteran's current mailing address in all systems.  See December 2013 VA 21-4138, Statement in Support of Claim, for correct street number.  

3. Issue an SOC to the Veteran that addresses the issues of:

a.  Entitlement to a rating in excess of 70 percent for PTSD; entitlement to service connection for headaches (per the February 2010 rating decision).

b.  Entitlement to a rating in excess of 20 percent for a right hip disability; entitlement to a rating in excess of 20 percent for a right shoulder disability; entitlement to a rating in excess of 10 percent for a right foot disability; entitlement to service connection for hypertension; entitlement to an earlier effective date for a temporary total disability rating in excess of 21 days for hospitalization; and entitlement to an earlier effective date for the 10 percent rating for right foot disability (per the November 2012 rating decision)

c.  Entitlement to a rating in excess of 0 percent for a left knee disability; entitlement to service connection for a low back disability (per the March 2013 rating decision).

d.  Whether new and material evidence has been submitted to reopen a claim of service connection for a prostate disability (per the April 2014 rating decision). 

The Veteran should be informed that he must file a substantive appeal in order to perfect his appeal of these issues to the Board.  If a timely substantive appeal is received, then the case should be returned to the Board for appellate review. 

4.  Thereafter, review the record, arrange for any additional development suggest, and readjudicate the claim on appeal.  If it remains denied, issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




